Citation Nr: 1813046	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for lung cancer right lower lobe from May 1, 2015, to include whether the reduction of the evaluation from 100 percent to 30 percent, effective May 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 1976.  The appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the service-connected lung cancer right lower lobe from 100 percent to 30 percent disabling, beginning May 1, 2015.  As the Veteran communicated his disagreement with both the reduction of his benefits and with the rating that was subsequently assigned, the Board has recharacterized the issue as shown on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that there are outstanding treatment records pertaining to the claim that need to be obtained.  Specifically, in a statement dated in April 2014, the appellant indicated that the Veteran had recently spent time in the hospital for acute respiratory distress for approximately one week.  The appellant indicated that these medical records would help his claim.  The record also reveals that the Veteran was  followed privately for his respiratory problems.  In particular, in May 2015, the appellant indicated that the Veteran saw specialists for his respiratory disability an average of twice per week from Moses Cone Hospital.  However, the file does not contain the treatment records surrounding the Veteran's hospitalization for respiratory distress or the pulmonary treatment records from the Moses Cone Hospital.  As these records may be relevant to the claim, under the duty to assist, the RO should attempt to associate the identified records with the record.

Moreover, the file does not contain any VA treatment records dated after February 2014.  Accordingly, the AOJ should attempt to obtain any outstanding VA treatment records pertaining to the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all updated or outstanding VA and/or private treatment records relevant to the lung cancer disability on appeal.  Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that treated the Veteran for his lung cancer, to specifically include any treatment records from the Moses Cone Hospital.  Obtain and associate with the record all VA treatment records dated from February 2014 for the Veteran from any VA Medical Center where the Veteran received treatment.

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim.  If any benefit sought remains 
   denied, furnish the appellant and her representative 
   with a Supplemental Statement of the Case and allow 
   an opportunity to respond before the case is returned 
   to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




